DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 05/31/2022.
Claims 1 and 2 have been amended. Claims 6-10, 12-14, 16-20, 22, 23, 26-28, 31-35, 38-42 and 44-47 have been cancelled.
Claims 50 and 51 have been added.
Claims 1-5,36, 37, 43 and 49-51 are pending and presented for examination.

Applicant’s arguments, see page 10, filed 05/31/2022, with respect to claims 1-5, 36, 37, 43 and 49 have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 36, 37, 43 and 49 has been withdrawn. 
Rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 36, 37, 43 and 49-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balaban et al. (US 6,963,769) in view of Quagliano (US 2011/0176999) and Sun et al. (US 8,278,925).
Balaban teaches methods of imaging a subject comprising administering a contrast agent to a patient and subsequently obtaining multiple images of said patient one image being a water, control, or baseline MR image at 5.25 ppm/4T and the other the contrast enhanced image (CEST/CEDST MRI image) after contrast agent administration at 5.25 ppm/4 PT where the images are subtracted to show the contrast enhanced regions (comparing), compare instant claims 1-4. (See example 2 and claims 1-5). Balaban teaches that the contrast agents can include sugars with free hydroxyl protons such as sucrose as well as sorbitol or mannitol (non-nutritive sweeteners}, compare instant claims 1-4. (See column 9, lines 54-67.) Balaban teaches that the compositions can be directed to specific tissues such as tumors (neoplastic tissues), determine their pH or temperature, compare instant claims 36-37 and 43. (See column 13, lines 8-12, column 24, lines 40-51, and column 25, line 25). Additional disclosure includes  that composition is useful for enhancing the contrast of MRI images, including images produced in vivo, using chemical exchange dependent saturation transfer (CEDST)and in addition to being useful for obtaining images by CEDST MRI having substantially enhanced contrast compared to conventional MRI methods, the present method also is useful for determining certain conditions, such as pH and temperature, concentration of specific metabolite, both in vitro and in vivo.
Balaban fails to teach non-nutritive sweetener comprising aspartame, neotame, acesulfame, sucralose, cyclamate, saccharin, stevioside, rebaudioside, steviol or combination and further obtaining a conventional test MRI image.
Quagliano discloses a range of liquid vehicle formulations that have unique characteristics of osmolality, viscosity, pH/buffering capacity, and taste masking properties for use with oral contrast agents. The liquid vehicles comprise an aqueous medium, an osmotic agent to adjust osmolality, a buffering agent, a viscosity agent, and sweeteners and flavoring agents to improve palatability (abstract and 0016). In one embodiment, liquid vehicle may include natural or artificial sweeteners. Artificial sweeteners that may be used in the present invention include, but are not limited to, sucralose, acesulfame potassium, aspartame, saccharin, sodium saccharin, stevia, neotame, or mixtures thereof (0057 and 0059). Additional disclosure includes that other water-soluble liquid or solid contrast agents can be dissolved in the vehicle and administered to a patient. Non-limiting, pharmaceutical contrast agents that can be admixed with the vehicle: iodine-based contrast agents like iohexol, iopamidol, ioversol, sodium diatrizoate, and meglumine diatrizoate; gadolinium-based contrast agents like gadopentetate dimeglumine, gadobenate demeglumine, gadodiamide, gadoteridol, gadoversetamide; manganese-based contrast agents like mangafodipir trisodium; and related compounds. 
Sun teaches methods of performing CEST MRI comprising acquiring a 11 MRI image map, acquiring @ reference image, and acquiring a labeled image to form a CEST difference image from the reference and labeled image maps and further comparing the CEST difference image to the T1 image to correct for longitudinal magnetization relaxation effects. (See cairn 11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate at least one non-nutritive sweetener comprising aspartame, neotame, acesulfame, sucralose, cyclamate, saccharin, stevioside, rebaudioside, or steviol into Balaban’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Quagliano teaches that the liquid vehicle formulations provide the clinician with options regarding the choice of a liquid vehicle for preparation of dilute oral contrast agents for gastrointestinal tract opacification during CT, MR, and radiographic imaging and vehicles allows the clinician to match the appropriate vehicle characteristics to the inherent differences in the imaging and chemical characteristics of the various oral contrast agents. Furthermore, the clinician can vary the liquid vehicle/oral contrast agent mixture and concentration to match the desired imaging characteristics for a particular patient's imaging scan (0014 and 0016) and reasonably would have expected success because vehicle formulations disclosed by Quagliano can be adapted to provide a range of osmolalities, viscosities, pH/buffering capacities, and taste masking properties of the final admixture, providing the clinician (end-user) the ability to match the oral contrast agent with the appropriate liquid vehicle for the desired diagnostic imaging features/characteristics.
It would have been obvious to the person of ordinary ski in the art before the effective fling date of the claimed invention ta further compare CEST difference images with further reference MRI images to correct for longitudinal magnetization relaxation effects as well in order to improve the contrast enhancement and images used to determine a patient status as taught by Sun. One of ordinary skill in the art would have been motivated to do so in order to provide better diagnosis for a patient through improved mapping of internal disease areas. One of ordinary skill in the art would have had a predictable expectation of success in making this combination as the prior art is all directed to CEST imaging and Sun provides for art recognized methods for further enhancing such images.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618